Case 3:15-cv-07658-MAS-LHG Document 559-18 Filed 05/20/20 Page 1 of 13 PageID: 16934




                          EXHIBIT K
Case 3:15-cv-07658-MAS-LHG
           Case 3:03-cv-00283-MMC
                              Document
                                   Document
                                       559-18230
                                              FiledFiled
                                                     05/20/20
                                                         08/26/05
                                                               Page
                                                                  Page
                                                                    2 of113
                                                                          ofPageID:
                                                                            12      16935
Case 3:15-cv-07658-MAS-LHG
           Case 3:03-cv-00283-MMC
                              Document
                                   Document
                                       559-18230
                                              FiledFiled
                                                     05/20/20
                                                         08/26/05
                                                               Page
                                                                  Page
                                                                    3 of213
                                                                          ofPageID:
                                                                            12      16936
Case 3:15-cv-07658-MAS-LHG
           Case 3:03-cv-00283-MMC
                              Document
                                   Document
                                       559-18230
                                              FiledFiled
                                                     05/20/20
                                                         08/26/05
                                                               Page
                                                                  Page
                                                                    4 of313
                                                                          ofPageID:
                                                                            12      16937
Case 3:15-cv-07658-MAS-LHG
           Case 3:03-cv-00283-MMC
                              Document
                                   Document
                                       559-18230
                                              FiledFiled
                                                     05/20/20
                                                         08/26/05
                                                               Page
                                                                  Page
                                                                    5 of413
                                                                          ofPageID:
                                                                            12      16938
Case 3:15-cv-07658-MAS-LHG
           Case 3:03-cv-00283-MMC
                              Document
                                   Document
                                       559-18230
                                              FiledFiled
                                                     05/20/20
                                                         08/26/05
                                                               Page
                                                                  Page
                                                                    6 of513
                                                                          ofPageID:
                                                                            12      16939
Case 3:15-cv-07658-MAS-LHG
           Case 3:03-cv-00283-MMC
                              Document
                                   Document
                                       559-18230
                                              FiledFiled
                                                     05/20/20
                                                         08/26/05
                                                               Page
                                                                  Page
                                                                    7 of613
                                                                          ofPageID:
                                                                            12      16940
Case 3:15-cv-07658-MAS-LHG
           Case 3:03-cv-00283-MMC
                              Document
                                   Document
                                       559-18230
                                              FiledFiled
                                                     05/20/20
                                                         08/26/05
                                                               Page
                                                                  Page
                                                                    8 of713
                                                                          ofPageID:
                                                                            12      16941
Case 3:15-cv-07658-MAS-LHG
           Case 3:03-cv-00283-MMC
                              Document
                                   Document
                                       559-18230
                                              FiledFiled
                                                     05/20/20
                                                         08/26/05
                                                               Page
                                                                  Page
                                                                    9 of813
                                                                          ofPageID:
                                                                            12      16942
Case 3:15-cv-07658-MAS-LHG
        Case 3:03-cv-00283-MMC
                             Document
                                Document
                                      559-18
                                          230 Filed
                                               Filed05/20/20
                                                     08/26/05 Page
                                                               Page10
                                                                    9 of
                                                                      of 12
                                                                         13 PageID:
                                    16943
Case 3:15-cv-07658-MAS-LHG
        Case 3:03-cv-00283-MMC
                             Document
                                Document
                                      559-18
                                         230 Filed
                                             Filed 05/20/20
                                                   08/26/05 Page
                                                            Page 11
                                                                 10 of
                                                                    of 13
                                                                       12 PageID:
                                    16944
Case 3:15-cv-07658-MAS-LHG
        Case 3:03-cv-00283-MMC
                             Document
                                Document
                                      559-18
                                         230 Filed
                                             Filed 05/20/20
                                                   08/26/05 Page
                                                            Page 12
                                                                 11 of
                                                                    of 13
                                                                       12 PageID:
                                    16945
Case 3:15-cv-07658-MAS-LHG
        Case 3:03-cv-00283-MMC
                             Document
                                Document
                                      559-18
                                         230 Filed
                                             Filed 05/20/20
                                                   08/26/05 Page
                                                            Page 13
                                                                 12 of
                                                                    of 13
                                                                       12 PageID:
                                    16946
